PER CURIAM.
This appeal comes from the First City Court of New Orleans. Plaintiff sued for and recovered judgment against defendant for $210.80, the alleged amount due by defendant for certain insurance premiums.. The judgment was signed on November 9, 1949.
On Monday, November 21, 1949, the tenth day after the signing of the judg*556ment, excluding Sundays from computation, defendant moved for and was granted a devolutive appeal, conditioned upon liis furnishing bond with good and solvent surety according to law in the sum of $25.-00. The appeal bond, however, was not filed in the court below until Wednesday, November 23, which was the twelfth day, exclusive of Sundays, from the .day on which the judgment was signed.
In this Court the plaintiff-appellee moves to dismiss the appeal on the ground that defendant did not timely file the appeal bond.
There is no doubt that the motion to dismiss should prevail. Act No. 219 of 1932, which regulates the practice before the City Courts of Louisiana, in cities of over one hundred thousand inhabitants, in cases where said courts have concurrent jurisdiction with the district courts of all suits for moneyed demands over $100.00 and not exceeding $300.00, provides: “ * * * Appeals shall be allowed within ten days, exclusive of Sundays, from the signing of the judgment, on giving bond, according tb law, in a sum exceeding by one-half the amount of money judgments, in case of suspensive appeal, and in a sum to be fixed by the Judge, in case of devol-utive appeal, and other than money judgments ; * * *.”
This language means not only that the application for the appeal must be made within ten days, but also that the bond required by law must be filed within that delay.
In Bannister v. Chisesi & Longo, La.App., 5 So.2d 145, we said: “It is well settled that an order of appeal'has no effect unless the appeal bond required as a condition on which the order is granted is filed within the time required by law for taking an appeal. * * * ” See also the many cases cited therein.
For the above reasons, it is ordered that this appeal be and the same is hereby dismissed.
Motion sustained; appeal dismissed.